Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 16th, 2021.  Claims 38-51 and 53-57 are pending.  Claim 52 is canceled.  Claim 57 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended recitation “…correlating the detected reflected light to the number of surfaces…” lacks proper antecedent basis in the claims, and clarification is required with respect to such surfaces defined within the substrates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 38-40, 42-51, and 53-56 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Tomisek et al. (US 2010/0165326), hereafter Tomisek.
With regards to claims 38, 44, 48, Tomisek discloses robotically carrying one or more substrates toward the detection zone 10 (and along an optical path which the outputted light travels and wherein determination of the number of substrates (and correlated by way of the number of surfaces, in as much as presently claimed and understood herein) is based on the detected light being mostly outputted light that has reflected by the one or more substrates, as in cl. 44; see fig. 8 and accompanying disclosure, for example), outputting light toward one or more substrates at the detection zone, such as recited therein, detecting the outputted light that is reflected by each of the one or more substrates, and determining a number of (or presence, as in cl. 48) substrates at the detection zone based on the detected outputted reflected light (pars. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-40, 42-51, and 53-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomisek.
If the method of Tomisek is not taken as providing to detect the light reflected by the one or more substrates in providing the baseline measurement for the methodology, than such a modification would have been obvious to one of ordinary skill in the art.
As discussed above, Tomisek clearly discloses in par. [0004,0005] that reflection measurements have been utilized in order to determine the presence/quantity of coverslips, and the discussed potential inadequacies do not render such teaching moot wherein it is further noted that the claims do not require a particular efficacy nor particular usage to varying thickness substrates.
By this, and given the explicit disclosure in Tomisek to the use of detecting reflection from the one or more substrates in assessing presence/quantity, and the fact that reflectance and transmittance are related optical properties, it would have at least been obvious to one of ordinary skill in the art to try such methodology as implement in Tomisek with respect to a detection of the outputted light by each of the one or more .
Claims 41 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomisek as applied to claims 38-40, 42-51, and 53-56 above and in view of Cottingham (USPN 4,775,515).
Tomisek does not specifically disclose substantially eliminating detection of the another portion of the outputted light by preventing the another portion of the outputted light from being reflected back through the one or more substrates, and preventing substantially all of the EM radiation, which has passed through all of the transparent substrates at the detection zone, from being detected, however, it is noted that Tomisek already provides that it is the reflected light that is detected (see pars. [0004,0005]) and the transmitted light is light which has passed through and is not detected.

Cottingham discloses providing a substantial portion of the surface area 41 of the top panel 12 and all of the bottom panel 14 are rendered opaque in order to permit unambiguous viewing of the reaction area to assess the reaction/contents thereat (lines 58-67, col. 3, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to provide substantially eliminating detection of the another portion of the outputted light (which is drawn to the EM radiation that has passed through all of the transparent substrates as in cl. 57) by preventing the another portion of the outputted light from being reflected back through the one or more substrates such as taught by Cottingham in order to unambiguously detect the light coming from the reaction area (i.e. detection) as the .

Response to Arguments
Applicant's arguments filed August 16th, 2021 have been fully considered but they are not persuasive.
With regards to claims 38-40 and 42-47 rejected under 35 USC 102a1 as being anticipated by Tomisek, Applicant traverses the rejection.
Applicant asserts that Tomisek determines a distance from the detector to the nearest coverslip to determine whether there is a single coverslip or multiple coverslips, and Tomisek relies on reflectance-based distance measurements rather than correlating detected reflected light to a number of surfaces that reflected the detected light.
Examiner asserts that the core methodology in Tomisek commensurately reads on the claimed correlation of the detected reflected light from the substrate(s) in determining a number of substrate(s) present.  The discussion in Tomisek toward distance being a factor in the amount of reflected light that reaches the detector does not takeaway from the clear fact that the correlation remains drawn to an assessment of the reflected light by the substrate(s) and a number of surfaces/substrates present coincident therewith.  In Tomisek, it remains that a reflectance measurement is what is obtained at the detector and utilized in the determination of a number of substrates present at the detection zone (i.e. a greater distance between the detection zone and the detector will afford a lesser received reflectance measurement as there is a larger gap for light to diffuse or escape the confines of the detector, while more substrates 
Tomisek clearly teaches such reflectance-based methodology as being known in the prior art in pars. [0004,0005], for example, and such disclosure is commensurate with the claimed method of claim 38 (and independent cl. 48, as discussed below) in determining a number of substrates in the detection zone.
By this, claims 38-40 and 47-52 are maintained rejected under 35  USC 102a1 as being anticipated by Tomisek.

With regards to claims 48-56 rejected under 35 USC 102a1 as being anticipated by Tomisek, Applicant traverses the rejection.
Applicant reassert likewise arguments as presented above with independent claim 38 and Asserts that Tomisek is drawn to reflection-based distance measurements.
For likewise reasons as presented above, Examiner maintains that Tomisek is not deficient as purported by Applicant.
Additionally, with regard to the disclosure of Cottingham, Examiner asserts that Cottingham has been provided as a modifying reference with respect to claim 41 and not within claims 48-56.
Applicant asserts that Cottingham does not disclose using separate opaque materials for reflective-based coverslip counting, much less to prevent light from reflecting back through a stack of coverslips.  Applicant further asserts that Tomisek and Cottingham fail to disclose reflective-based coverslip counting.

Additionally, Applicant’s argument that Cottingham “does not disclose using separate opaque materials for reflective-based coverslip counting” is not commensurate in scope with claim 41, as claim 41 does not require any such use of separate opaque materials as set forth by Applicant.
As discussed above in the body of the action, Cottingham provides a portion of the top and bottom panel of the substrate are rendered opaque in order to permit unambiguous viewing of the reaction area (detection zone) in order to assess the reaction/contents thereat, which provides an obvious modification to be made by one of ordinary skill in the art so as to provide to substantially eliminate detection of the another portion of the outputted light by preventing the another portion of the outputted light from being reflected back through the one or more substrates, and thus allowing for unambiguously detecting the reflected light coming back from the reaction area (detection zone) as the pertinent area of interest and confining the assessment of substrates while avoiding interferences.
This likewise applies to newly-added claim 57.  Examiner further notes that the base prior art of Tomisek already provides that it is the reflected light that is detected (see pars. [0004,0005] as discussed above) and the transmitted light (the “another portion” as in cl. 41 and likewise in cl. 57) is light which has passed through and is not detected.

With regards to claims 38-40 and 42-56 rejected under 35 USC 103a as being unpatentable over Tomisek, Applicant traverses the rejection.
Applicant applies likewise arguments as those presented above over independent claims 38 and 48.
For likewise reasons as those discussed above, it is maintained that Tomisek commensurately provides for the reflectance-based counting methodologies as in claims 38 and 48, and further, is seen to provide that such methodologies are also obvious in view of Tomisek.

Additionally, in view of the amendments to the claims, claims 38-47 are rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL N TURK/           Primary Examiner, Art Unit 1798